Citation Nr: 1329956	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  08-24 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), on both a schedular basis under 38 C.F.R. § 4.16(a), and an extraschedular basis under 38 C.F.R. § 4.16(b). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1968 until March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied entitlement to TDIU.

In the August 2008 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran requested a travel Board hearing. In November 2010, he elected to withdraw the Board hearing request. 

By way of a November 2011 Decision and Remand, the Board denied the claim for TDIU on a schedular basis pursuant to 38 C.F.R. § 4.16(a), and remanded the TDIU claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b). The Veteran appealed the 38 C.F.R. § 4.16(a) basis denial to the United States Court of Appeals for Veterans Claims (Court), and the Court in September 2012 approved a Joint Motion for Partial Remand (Joint Motion) vacating the Board's November 2011 denial of the TDIU claim on a schedular basis pursuant to 38 C.F.R. § 4.16(a), and remanding the claim for development consistent with the Joint Motion. 

The Board in March 2013 remanded the case again, then recharacterizing the claim, as styled above, as a single claim for service connection for TDIU on both schedular and extraschedular bases.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As the Board noted in its March 2013 remand, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2012).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1) , 4.15 (2012).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  This is known in the parlance of VA adjudication as the 'schedular basis' for TDIU.

Where the Veteran's combined ratings fail to meet these service-connected-disabilities schedular rating requirements for 38 C.F.R. § 4.16(a), his claim for a total rating may be considered on an 'extra-schedular basis' under 38 C.F.R. § 4.16(b).  Pursuant to 38 C.F.R. § 4.16(b), a total disability rating for compensation may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

For the present claim period, the Veteran remains service connected for the following disabilities: amputation of a portion of the left great toe, evaluated as 30 percent disabling; amputation of a portion of the left second toe, evaluated as 20 percent disabling; deformity of the left foot, evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; and a fragment wound of the right leg and left ear hearing loss, each evaluated as noncompensably (0 percent) disabling.  A combined 60 percent disability rating has been in effect from June 2008.  

The Veteran was afforded a VA examination in August 2012 to address whether his service-connected disabilities precluded substantially gainful employment.  Unfortunately, the examiner did not address whether it was at least as likely as not that the combined effect of his service-connected disabilities was to preclude substantially gainful employment.  Rather, the examiner addressed a different standard, not useful to the present claim, by concluding that the service-connected disabilities did not preclude "minimal sedentary employment."

The Board remanded the claim in March 2013 for an additional examination addressing the appropriate standard.  The examiner provided the following opinions:

Veteran's amputated left great toe, 2nd left foot deformity preclude him from substantial gainful employment (both physical and sedentary) due to constant pain at rest and with activities. 

[....]

Veteran was a mail carrier at the U[.]S[.] Post Office.  He stated he retired in June 2008 due to left foot condition.  He was unable to tolerant (sic) his job related to prolonged standing, sitting, walking, lifting and carry (sic) to constant pain both at rest and with activities. 

[....]

Veteran was a mail carrier at the U[.]S[.] Post Office and retired in June 2008 due to his above listed service connected disabilities.  By job training, he was a mailman for 34 years.  Veteran has weakness in his left foot and constant pain.

However, the examiner did not address how or whether the Veteran's reported constant pain could be controlled, or how the Veteran had been able to work for 34 years as a mail carrier if indeed his foot pain was so debilitating now as to preclude employment.  Such a change from working full-time as a mail carrier to preclusion from employment would suggest a marked increase severity of the underlying disability, in pain level, or in incapacity to tolerate pain.  The examiner failed to afford any assessment of the circumstances of the Veteran's retirement and the asserted foot pain, and hence afforded little upon which to base a weighing of the opinion against contrary evidence.  

An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  A medical opinion that contains only data and conclusions cannot be accorded any weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board is thus compelled to consider  the March 2013 examination and the opinions provided inadequate, and to return the case for additional examination.  38 C.F.R. § 4.2 (2012); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board is thus compelled not only by the paucity of analysis in the present examination report, but by newly presented contradictory evidence which the examiner did not have the opportunity to address, as discussed below.  

The case was referred to the Director, Compensation Service, for an opinion whether TDIU on an extraschedular basis was warranted, as is required when considering granting TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  The Director reviewed the file and noted that the Veteran reported that in retirement he continued with daily exercise, consisting of walking for 60 minutes daily at four miles per hour at on a treadmill at an incline.  Additionally, the Director noted that the Veteran had indicated in a March 2013 submission that he had sought employment as a dog walker after his retirement from the Post Office.  The Director reasonably questioned the supposition that the Veteran's retirement following 34 years of employment with the Post Office was due to his foot disorder and associated pain if he has continued physical exercise as reported following that retirement, and if he had sought the physically demanding work of dog walking following that retirement.  The Director further noted that the Veteran had non-service-connected disabilities which may be additional or substitute causes of his retirement or any current employment incapacity, including an anxiety disorder/PTSD, cardiovascular issues (with hypertension noted), and right ear hearing loss (only left ear hearing loss service connected).  

The Board is in accord with the Director, Compensation Service, in not readily accepting the opinions of the March 2013 VA examiner, since evidence contrary to the Veteran's assertions of debilitating pain precluding employment are in evidence, as noted, and appear not to have been considered by the VA examiner for the March 2013 opinions.  It is precisely the Board's role to accept or reject medical opinions based on the entirety of the evidence presented, and other evidence of record calls into question the examiner's reliance of the Veteran's self-reported debilitating pain.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Notably, in October 2012 the Veteran submitted a statement addressing his unemployability and findings of an August 2012 VA examiner, and that statement was only now associated with the claims file.  The Veteran then asserted that the August 2012 examination was deficient because the examiner failed to listen to him about his tinnitus and failed to address the impact of his tinnitus on employability, focusing only on his left foot disorders.  The Veteran stated, "The reason that I cannot do sedentary work is the severe tinnitus I suffer from." (emphasis in original)  The Veteran further asserted, "I lost my job because I can't walk and I can't sit still because of tinnitus."  

The Veteran's assertion in his October 2012 statement plainly contradicts his statement relied upon by the March 2013 examiner that the Veteran ceased work for the Post Office and could not pursue gainful employment, even sedentary employment, due to left foot pain.  Such contradictory statements made by the Veteran call into question the credibility of the Veteran's assertions of the severity and impacts on functioning of both his left foot disorders and related pain, and his tinnitus.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Did the Veteran retire from the Post Office due to foot pain, or due to tinnitus, or both, or neither and only because he no longer desired to work and he qualified for retirement after 34 years of Postal employment?  The Veteran's contradictory statements by themselves, and the medical opinion in March 2013 relying on one of these statements, ultimately may afford little support for the Veteran's claim.  As the United States Court of Appeals for Veterans Claims (Court) has stated, "An opinion based upon an inaccurate factual premise has no probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

However, the parties to this case, Secretary and the claimant, have charged the Board by their August 2012 Joint Motion with adequately addressing the claim of entitlement to TDIU, particularly on an extraschedular basis.  The Board must in any event still pursue such indicated development as presents a reasonable possibility of leading to evidence supporting the claim.  38 U.S.C.A. §  5103A(a)(1) (West 2002).  Simply because the Veteran has provided to relevant parties (the VA adjudicator, the VA medical examiner) contradictory statements as to reasons for his retirement and for an asserted inability to work, does not mean that one or the other of his asserted reasons was not in fact a significant contributor to his retirement, and does not dictate that one or more of his service-connected disabilities does not in fact preclude substantially gainful employment.  The contradictions merely inform of the unreliability of the statements themselves.  Caluza.  

Because of the difficulty objectively measuring both pain and tinnitus, the Board is generally dependent to a significant degree on the forthrightness of the Veteran to ascertain their nature, extent, and impact on functioning, and absent such forthrightness or reliability a claim based on impacts of pain or tinnitus on functioning may be unsustainable.  This does not mean that the Veteran's TDIU claim is lost when, as here, there remains an avenue of inquiry which may shed some additional light on these asserted impairments.  At his August 2012 VA hearing loss examination for compensation purposes, the examiner noted that he was an audiologist, and hence could not discern the impacts of secondary effects of tinnitus upon the Veteran.  The audiologist stated:

Severe tinnitus is rare and would usually be accompanied by other symptoms such as insomnia, depression, anxiety, hopelessness, cognitive distortions, and sometimes suicidal ideations.  It is these manifestations that would usually lead to unemployability, not the tinnitus itself.  Since an audiologist is not qualified to comment on the psychological manifestations of tinnitus, this medical opinion is deferred to a mental health professional.  

Thus, any severe impact of the Veteran's tinnitus on employment is to be answered by a mental health professional.  The Board believes such a professional should be similarly suited to address the likelihood that the Veteran's pain associated with his service-connected foot disorders, either solely or in combination with his other service-connected disabilities inclusive of tinnitus, would preclude substantially gainful employment.  Because the Veteran's foot pain implicates both physical and mental issues, such interrelated effects are most likely best addressed by a psychiatrist (with training in both medicine and mental health issues), rather than a psychologist or other mental health practitioner.  

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran the opportunity to submit additional evidence or argument in furtherance of his TDIU claim.

2. With the Veteran's authorization and assistance, as appropriate, obtain any additional VA and private treatment and examination records not yet associated with the claims file.

3. Thereafter, the Veteran should be afforded a VA examination by a licensed psychiatrist to address the impact of all the Veteran's service-connected disabilities, taken as a whole, on his capacity for substantially gainful employment.  A list of current service-connected disabilities should be provided to the examiner.  The claims folders including a copy of this Remand, and the Veteran's digital records (e.g., Virtual VA records) must be made available to the examiner for review for the examination.  Any additional indicated tests and studies should be conducted to the extent necessary to address questions of employment impairments due to service-connected disabilities.  The examiner should provide an explanation with supportive reasoning and factual bases for his or her diagnoses, assessments, and opinions.  The examination report and opinions provided should be informed by review of all the evidence, including past treatment and examination records and lay evidence. 

The examiner is advised that the Veteran over the course of his claim has at times, including upon VA examination in March 2013, asserted that his pain from his service-connected left foot disorders status post amputations caused him to retire from his work for the Post Office and precludes him from engaging in gainful work, even sedentary work; and he has at other times, including in a submitted statement dated in September 2012, asserted that his tinnitus caused him to retire from his work for the Post Office and precludes him from engaging in gainful work, even sedentary work.  These apparently contradictory assertions, casting blame for both retirement and unemployability on two different (and apparently unrelated) service-connected disorders, may call into question the validity of either or both assertions, or may be cause for the examiner to conclude that other circumstances are present that impact his working or his capacity for work.  

The examiner is relatedly informed of the conclusions of the VA examining audiologist upon an August 2012 examination of the Veteran (this examination report is contained in the claims file):  "Severe tinnitus is rare and would usually be accompanied by other symptoms such as insomnia, depression, anxiety, hopelessness, cognitive distortions, and sometimes suicidal ideations.  It is these manifestations that would usually lead to unemployability, not the tinnitus itself.  Since an audiologist is not qualified to comment on the psychological manifestations of tinnitus, this medical opinion is deferred to a mental health professional."  (emphasis added)  The present examination is thus to be conducted by a psychiatrist, with training to address both the Veteran's physical disabilities and any associated mental impairments.  

Thus, the examiner is tasked, to the best of his or her ability, with ascertaining the extent of mental or physical impairments which are attributable to the Veteran's service-connected disabilities, despite credibility questions raised by the Veteran's prior complaints and assertions.  This task is rendered doubly difficult by the inherently subjective nature of both his claimed debilitating pain and his claimed debilitating tinnitus.  Psychiatric testing, including validity testing, may be called for to assist in ascertaining the extent of the service-connected disabilities and their symptoms and effects on functioning.   

The examiner must then provide an opinion, supported by a careful and well-articulated analysis, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, taken as a whole, preclude the Veteran from obtaining or sustaining substantially gainful employment.  In making this determination, the examiner may consider the Veteran's education, work experience, and training, but the examiner may not  consider the impact of the Veteran's age or non-service-connected disabilities on employability.  Thus, the examiner may not consider the impact of any mental impairment which is not due to a service-connected disability.  

The examiner is hereby advised that marginal employment that is of limited remuneration or that is in a sheltered environment, protected from demands of employment in the general marketplace (such as a special position within a family business sheltered from productive requirements of general employment), is not to be considered substantially gainful employment. Substantially gainful employment is to be considered employment that is available within the employment market that would provide sufficient remuneration to allow the Veteran to support himself financially on the income derived from that employment. 

4. Thereafter, following other indicated development, readjudicate the remanded claim for TDIU de novo. Referral to the Direct, Compensation and Pension Service, must again be considered (in light of the newly obtained examination evidence) if the schedular disability ratings requirements under 38 C.F.R. § 4.16(a) are not met.  If the TDIU benefit is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


